Exhibit 10.4


FORM OF RESTRICTIVE COVENANT AGREEMENT


TO:

From: FBR Capital Markets Corporation (FBR Capital Markets Corporation,
Friedman, Billings, Ramsey Group, Inc., their respective affiliates and
subsidiaries are collectively referred to in this Agreement as “FBR”)

Date: August     , 2008

Re: Notice Period and Restrictive Covenant Provisions

In consideration of your continued employment with FBR Capital Markets
Corporation and the promises set forth in the amendment to your         , 2008
Restricted Stock Unit (“RSU”) award, the August     , 2008 grant of RSUs and the
August     , 2008 grant of stock options, you agree as follows:

a.     A Notice Period of Not Less Than 90 days. You agree to provide FBR with
written notice of your resignation 90 calendar days prior to your separation of
employment. During the period between your written notice and your separation
date (the “Notice Period”) FBR will pay you your base salary and/or earned
commission if you are a commissioned employee and continue its cost-sharing
arrangements for medical and dental insurance premiums. In exchange, you will
continue to devote your full business time to any duties directed by FBR. FBR,
however, may choose to place you on leave during the Notice Period or terminate
your employment; you will still be paid your base salary during this time, up to
and including your original separation date.(1) You may not perform any services
for any other employer during the Notice Period unless FBR agrees in writing.
You will not be entitled to participate in FBR’s discretionary bonus plan during
your Notice Period, even if such period coincides with FBR’s payment of a bonus
to comparable employees.

b.     Non-Solicitation of Employees. During your employment with FBR, and for a
period of 12 months from the date your employment ends, for whatever reason, you
shall not, directly or indirectly, solicit for employment as an employee or
engagement as an independent contractor the services of any person who is
employed by FBR at that time or was employed by FBR during the 6 months prior to
the termination of your employment. Further, during such period, you shall not
take any action that could reasonably be expected to have the effect of
encouraging or inducing any such employee to cease his or her relationship with
FBR for any reason. This Non-Solicitation Period will begin to run following the
end of any applicable Notice Period.

c.     Non-Competition. You agree that while you are employed by FBR and during
the Notice Period, or for a period of 90 days from the date your employment
ends, if you are terminated by FBR, and you are not subject to a Notice Perid
(the “Restricted Period”), you shall not, within any jurisdiction or marketing
area in which FBR is doing business, directly or indirectly (including through
entities controlled by you or otherwise), own, own an interest in, join, manage,
operate, control, consult with, be employed by, participate in the ownership,
management, operation or control of, or otherwise render services to, or engage
in, any business that competes with FBR in the capital markets, financial
advisory and/or institutional sales and trading business (collectively,
“Competitive Services”) in the same or similar capacity in which you provided
those services to FBR. You agree that during the Restricted Period you will not
be employed or otherwise engaged by any client in any capacity which competes
with or which may compete with FBR.

You will be deemed to be performing Competitive Services if you engage in such
businesses or perform such services, directly or indirectly, whether for your
own account or for that of another person, or whether as a stockholder,
principal, partner, member, agent, investor, proprietor, director, manager,
trustee, officer, employee, or consultant, or in any other capacity; provided,
however, that your ownership of securities of two percent (2%) or less of any
publicly traded class of securities of a public company shall not violate this
paragraph.

d.     Non-Solicitation of Clients. You agree that, during your employment and
for 180 days from the date your employment ends, for whatever reason, (“the
Non-Solicitation Period”), you shall not, directly or indirectly, recruit,
solicit or otherwise induce or influence any proprietor, partner, shareholder,
member, director, manager, officer, employee, agent, joint venture, or any other
person that (i) has a business relationship with FBR and with whom you had
access to proprietary information about or had contact with in connection with
your employment, or (ii) had a business relationship with FBR at any time within
the twelve-month period preceding the end of your employment and with whom you
had access to proprietary information about or had contact with in connection
with your employment, to discontinue, reduce or modify such business
relationship with FBR. A “business relationship” is not limited to any person or
entity with which FBR has a contractual relationship, but also includes, for
purposes of this Agreement, any person or entity with which anyone at FBR has
had substantial contact with for purposes of securing a contractual relationship
with such person or entity. The Non-Solicitation Period will begin to run
following the end of any applicable Notice Period.

e.     Non-Disparagement. You agree that throughout your employment and
continuing after your employment ends, for whatever reason, that you will not,
directly or indirectly, engage in any conduct that involves the maligning or
publishing of written or oral statements or remarks (including, without
limitation, the repetition or distribution of derogatory rumors, allegations,
remarks, and/or negative reports or comments) which are disparaging,
deleterious, or damaging to the integrity, reputation, or good will of FBR, or
any of its officers or any of its employees in the context of their employment
with FBR.

These policies supersede any shorter or equal notice period or non-solicitation
obligations that you may have under separate written agreement with FBR, but is
not intended to shorten any longer notice period or non-solicitation
obligations. All other terms and conditions of your employment remain in full
force and effect. These policies are not intended to be, and should not be
construed as creating a contract guaranteeing employment for any specific
duration. The relationship between you and FBR is one of at will employment.
Either you or FBR may terminate your employment at any time for any lawful
reason or no reason.

You and FBR agree that a breach (or anticipatory breach) of the provisions of
this Agreement would cause FBR irreparable harm, and that FBR shall be entitled
to temporary and permanent injunctive relief without the necessity of proving
actual damages. You agree that FBR shall be entitled to such injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of posting bond or other undertaking in
connection therewith. Any such requirement of a bond or undertaking in excess of
$1,000 is hereby waived by you.

If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Agreement is invalid or unenforceable within any
jurisdiction, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable within such jurisdiction and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified. Further, you
agree that in the event of any such determination, this Agreement shall be
deemed to be a series of separate covenants, one for each and every state of the
United States of America, the District of Columbia, and any territory or
possession of the United States of America where this Agreement is intended to
be effective, and, notwithstanding your previous agreement to Virginia as your
choice of law this Agreement shall be governed by and construed in accordance
with the internal laws of the corresponding state of the United States of
America, the District of Columbia, territory or possession of the United States
of America where this Agreement is intended to be effective without regard to
any otherwise applicable conflict of law principles. Absent any determination
that the Agreement is invalid or unenforceable, Virginia law applies.

Accepted: ______________________________________
Date: __________

(1)     In cases of commissioned employees, FBR will pay base monthly pay on
average of previous 6 months commissions.